Judgment of the Supreme Court, Kings County, dated August 16, 1966, reversed, on the law, without costs, and proceeding remitted to Special Term for a hearing to determine the objectivity of the standards contained in the rating schedule applied in measuring petitioner’s relative training and experience. No questions' of fact were considered. Petitioner’s qualifications must be rated by objective standards (Matter of Fink v. Finegan, 270 N. Y. 356). The requirement of objectivity is not meaningful in this case unless the rating schedule employed is open to review by the courts. Beldock, P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur. [51 Misc 2d 467.]